An unpub|ishLd order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF TI-IE STATE OF NEVADA

THE STATE or NEVADA, N@. @2984
Petitioner,

VS.

THE EIGHTH JUDICIAL DISTRICT

ooURT oF THE STATE oF NEVADA, F l L E D
IN AND FoR THE ooUNTY oF

CLARK; AND THE H0NoRABLE S~Ep g g gmi

DAVlD B. BARKER, DISTRICT JUDGE,
E K. L|NDEMAN

ReSpOnd€ntS, cLELf<AC` SL:PREME comm
and 

AMBER l\/lCDEARl\/ION, DE

Real Party in Interest.

ORDER DISMISSING PETITION

This original petition for a writ of mandamus or prohibition
challenges an order of the district court denying a motion to reopen the
criminal case against the real party in interest based on a fraud upon the
court. Petitioner has filed a notice of withdrawal of the petition.
Accordingly, we

O_RDER this petition DISl\/[ISSED.

/"x¢-A"e°#‘i\ .J.

Hardesty

Dougla”`s / Cherry

cc: Hon. David B. Barker, District Judge
Attorney General/Carson Cit.y
Clark County District Attorney
Pitaro & Fumo, Chtd.
Eighth District Court Clerk

SuF-HEME CouRT
OF
NEvAoA

(0)1941.»\ ah